Por Cuanto, el interventor apelado ha presentado moción para que se desestime la apelación;
Por Cuanto, en la moción se alega que este procedimiento fué iniciado por demanda radicada en la Corte Mjunicipal de Ponce, sec-ción segunda/ por el interventor apelado contra la peticionaria ape-lante; que la apelante solicitó de la referida corte municipal se declarara sin jurisdicción y que ésta, en 29 de diciembre de 1939, denegó tal solicitud; que 1a. demandada entabló recurso de certiorari *955en la Corte de Distrito de Ponce, solicitando se revisara la actuación de la corte municipal, y que la corte de distrito, después de oír a las partes, anuló el auto expedido y devolvió el caso a la corte municipal con feeba 7 de marzo de 1940; que en 15 de marzo la peticionaria radicó escrito de apelación contra la resolución recaída en el recurso de certiorari; y que el plazo para perfeccionar su apelación venció en abril 15, 1940, sin que la apelante haya prac-ticado diligencia alguna;
PoR CUANTO a la moción de desestimación se acompañó certifi-cación expedida por el Secretario de la Corte de Distrito de Ponce, creditiva de haberse radicado el escrito de apelación en este caso el día 15 de marzo, y de que a la fecha de la certificación la peticio-naria no había perfeccionado su apelación ni había solicitado pró-rroga para hacerlo;
PoR Cuanto, la certificación del secretario lleva fecha abril 22, 1940, y en dicha fecha había expirado el término que la ley concede a la apelante para radicar el legajo de sentencia;
Por cuaNto, notificada la apelante de la moción de desestima-ción y de la vista de la misma, tampoco ha radicado oposición ni ha comparecido a la vista;
Por tanto, se declara con lugar la moción y se desestima el recurso.